DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
Applicant has amended the title; objection is withdrawn.

Specification
Applicant has chosen not to amend the abstract.  Examiner maintains the position that an abstract that simply restates the limitations of claim 1 adds no value to the disclosure.  But given that the abstract as filed meets the requirements of MPEP § 608.01(b), the objection is withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance:  Applicant has amended independent claims 1 & 5 to include the limitation of image signals inputted from an external device and an external image supply device.  Said amendment appears to have sufficient support (at least paragraph 22 & figure 2) in the specification as filed.  Examiner concurs with Applicant’s assertion (see page 7 of remarks filed 30 December 2021) that said claims, as amended, sufficiently differentiate over cited prior art references.  An updated search was performed.
Specifically, primary reference Wu (at figure 1, depicted below, as well paragraphs 63-70) depicts and teaches display data streams DDATA1 and DDATA2, provided respectively by processors 300 & 400, said processors part of system control unit 1200.  Data streams DDATA1 and DDATA2 are 

    PNG
    media_image1.png
    578
    355
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    510
    489
    media_image2.png
    Greyscale

Figure 1 of Woo compared with Figure 2 of Applicant’s disclosure


As depicted in figure 1, Woo teaches both system control unit 1200 and display device 1100 as part of the same display system 1000, which may be embodied in such devices as a smartphone.  While making elements separable is ordinarily given little patentable weight, in this instance Examiner is unable to imagine a reason to consider system control unit 1200 of Woo separable (external) to display 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306. The examiner can normally be reached MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/LAURENCE J LEE/Primary Examiner, Art Unit 2624